[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The plaintiff shall pay to the defendant as alimony pendente lite for her maintenance and support the sum of $3500 per month effective immediately.
In addition, the plaintiff shall maintain the defendant on his present medical insurance coverage. The plaintiff shall pay one-half of any unreimbursed medical expenses of the defendant.
The parties agreed that this order shall be retroactive to December 16, 1996. The parties shall prepare a written stipulation as to the amount due from December 16, 1996 to date.
Coppeto, J.